CRICHTON, J.,
would grant and assigns reasons.
hi would grant this application to consider the merits of the defendant’s case. As I recently expressed in State v. James, 2015-KK-1193 (La. Oct. 30, 2015), 182 So.3d 27, 2015 WL 6684539 I am troubled by the repeated use of the nolle prosequi procedure in a way that effectively usurps the authority of the trial judge. While I respect the discretionary authority of the district attorney to dismiss and reinstitute indictments (La.C.Cr.P.arts.61, 576, 691), I do not condone what appears to be the cavalier abuse of this process. In my view, under certain circumstances, the dismissal and f einstitütion of an indictment has the effect of circumventing a trial court’s'ruling denying the district attorney a continuance. This, in turn, interferes with the trial court’s inherent authority to control its docket (La.C.Cr.P. art. 17), and renders meaningless a trial court’s decision to deny a continuance.